Argued April 29, 1936.
The learned President Judge of the court below found that the decedent, about two weeks before his death, had given his granddaughter, Sara Mack, who practically took care of him, a sum of money — about fifteen hundred dollars — contained in a tin box, which was kept in a cupboard in his bedroom. The testimony was sufficient to support a finding that the box and the money, which had just been counted at his request, were produced and were practically in his hands when the gift was made, and that the money was turned over to her immediately following the gift. The delivery, therefore, was actual, not symbolical, as in Elliott's Est., 312 Pa. 493, 167 A. 289; and the gift was outright and unconditional, not causa mortis, as in the case just mentioned. That the donee put the box back into the cupboard and, later, used some of the money to pay bills for the donor did not affect the fact or validity of the delivery. No creditors are here objecting. The money being her own she could do what she pleased with it.
There was evidence to sustain the findings of the auditing judge. Exceptions to his adjudication were dismissed by the court in banc and the decree of the auditing judge affirmed. *Page 133 
Whether there was a gift and delivery were questions of fact for the auditing judge and the court below. As there was evidence to support the findings of the judge, which were approved by the court, we are concluded by them. But we may add that we agree with the court below on both the law and the facts.
The decree is affirmed at the costs of the appellants.